Judgment, insofar as appealed from unanimously affirmed, with costs. Memorandum: Appeal is taken from so much of the judgment which directs that petitioner is entitled to receive payment for 140 days sick leave benefits. While Special Term’s denial of petitioner’s application for judgment annulling respondent’s refusal to grant sick leave benefits may have been properly predicated on petitioner’s unsupported requests made on August 26 and October 14, 1966, the record reveals the existence of ample proof that petitioner was physically unable to perform her duties, as evidenced by medical certifications made on July 28, August 7 and August 28, 1967. Benefits, based on these certifications, were erroneously denied by respondent. Paragraph “ 1 ” of the .answer admits petitioner was denied benefits, which she had sought, 'based on the certifications in July and August, 1967, and that part of the determination in the judgment appealed from, was properly made. (Appeal from certain parts of judgment of Oneida Trial Term directing payment of benefits.) Present — Goldman, P. J., Del Vecchio, Marsh, Gabrielli and Moule, JJ. $